DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 05/27/2021.  Claims 1-18 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 01/07/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipowski et al. (WO 2017/132501) (hereinafter “Lipowski”).
Regarding claim 1, in accordance with Lipowski reference entirety, Lipowski discloses a node (FIG. 1A; 104 or FIG. 4A or FIG. 8B) supporting a communications link (FIG. 1A; B1, B2, B3, B4) to an aggregation node (FIG. 1A; 102) in an access network (FIG. 1A; 100), the node (FIG. 1A; 104 or FIG. 4A) comprising: 
	a modem board (paras [00116] to [00117]; FIG. 4A; 202) for communicating (FIG. 4A; 416) with a router (FIG. 4A; 414) for maintaining a local area network for a premises (para [0093]; wireless LAN at the premises) and decoding intermediate frequency downlink signals encoding communications on a downlink from the aggregation node (FIG. 1A; 102) (para [00129]: "in the transmit direction, ... the WiFi signals can be decoded by the internet WiFi chipset 410. Each signal path (transmit or receive) in the EHF module 220 passes two simultaneous carriers (e.g., IF1, IF3 for transmit and IF2, IF4 for receive) via horizontal and vertical polarization, where each carrier contains 802.1 lac modulation of bandwidths (either 100 MHz or 50 MHz in total. Or FIG. 7; para [00144]: “WiFi signals can be decoded by the WiFi chip set 410”), and encoding communications into intermediate frequency signals for an uplink to the aggregation node (para [0039]: “WiFi chipset for encoding in formation … orthogonal to each other”); 
	an extremely high frequency board (FIG. 4A; 220) for up converting the intermediate frequency uplink signals (IF1-IF2) into high frequency uplink signals (HF2-HF2) for transmission to the aggregation node (FIG. 1A; 102) and down converting high frequency downlink signals (HF1-HF2) transmitted from the aggregation node (FIG. 1A; 102) into the intermediate frequency downlink signals (para [00110]: “The ODU 202 includes an extremely high frequency (EHF) communication module 220 (referred to hereinafter as an EHF module 220) that has one or more integrated patch array antennas with transceivers. The EHF module 220 transmits and receives information in high frequency signals to and from the aggregation node 102”.  In addition, [00145]: "... The EHF module 220 includes components for frequency conversion between WiFi/IF frequencies and high frequencies, one or more power amplifiers, a high frequency LO generation unit (from 100 MHz), a GPS antenna, transmission power detectors, and/or temperature sensors."  Furthermore, see FIG. 5 and its corresponding description in paras [00128]-[00129] for frequency translation between IF to RF to HF and vice versa); 
	an electronically steered patch antenna array (220&222) for receiving the high frequency downlink signals (HF1-HF2) and transmitting the high frequency uplink signals (HF1-HF2) (FIG. 4A; 220&222) (para [00110]: “a servo controlled motor unit 222 supports and mechanically steers the EHF module 220 (i.e., steers the patch array antennas of the EHF module 220). A weather hardened enclosure (referred to as a "Radome'') 224 is designed for weather and UV protection (i.e., to protect the EHF module 220 and motor unit 222 from weather conditions) but is transparent to the high frequencies … In some embodiments, the combination of the EHF module 220 and the servo controlled motor unit 222 can be referred to as a steerable antenna module.” In addition, see FIG. 5 and its corresponding description in paras [00128]-[00129] for frequency translation between IF to RF to HF and vice versa); and 
	a network processor (not shown) controlling phase adjustments of the high frequency downlink signals (HF1-HF2) from the high frequency uplink signals (HF1-HF2) to the patch antenna array (202&204) to establish the link to the aggregation node ([00261]: "Considering QuadBUC 2312a, the WiFi signals (Txl-1 to Txl-4) on each path 2401-2404 are amplified by respective amplifiers 2410. The amplified signals are passed to respective digital attenuators 2412 for adjusting the level of the WiFi signals. In some implementations, the amplified signals in path 2401 and 2403 are phase adjusted prior to being passed to the digital attenuators 2412. After the signals are filtered by channel filters 2414, the signals are mixed with oscillator frequency signals RFLO1 or RFLO2 (here RFLO 1) at respective mixers Ml-M4 to upconvert the WiFi signals to high frequency signals. The RFLO1 and RFLO2 signals from the synthesizer module 1880 are distributed to the paths 2401-2404 via LO network 2405. In some implementations, the outputs of the mixers are filtered (by respective filters 2416) and amplified (by amplifiers 2418) prior to be being output as high frequency signals RF1-RF4 to the Rotman lens (e.g., Rotman lens 2314a)."  In addition, para [00142]: “In some implementations, the programmable attenuators 642 in each RX path are controlled directly by the local MCU 666, under direction of central processing unit (CPU) of the modem module 404. The CPU of the modem module 404 uses RSSI
(received signal strength indicator) information from the radio to make adjustments to RX gain.").
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Lipowski also discloses wherein the electronically steered patch antenna array (202&204) is a one-dimensionally electronically steered patch antenna array for steering the antenna in azimuth (azimuth direction) (para [00111]: “… the motor unit 222 rotates the EHF module 220 around the vertical axis or in an azimuth direction … “).
	Regarding claim 3, in addition to features recited in base claim 2 (see rationales discussed above), Lipowski also discloses a one-dimensionally adjustable mechanical pointing system (FIG. 4A; Motors 222) for adjusting a boresight of the patch antenna array in elevation (elevation direction) (para [00111]: “… the motor unit 222 rotates the EHF module 220 around the vertical axis or in an azimuth direction and further tips the EHF module 220 around a horizontal axis or in the elevation direction. This movement allows the integrated patch array antenna of the EHF module 220 to be pointed at the phased array antenna system 103 of the aggregation node 102 …”).
	Regarding claim 4, in addition to features recited in base claim 2 (see rationales discussed above), Lipowski also discloses transmit gain and phase adjusters for adjusting a gain and phase of the high frequency uplink signals provided to columns of the patch antenna array (para [00184], implementations on transmit path is discussed.  In addition, para [00274]: “… more gain and directive radiation pattern is achieved.” And para [00261]: "... the amplified signals in path 2401 and 2403 are phase adjusted prior to being passed to the digital attenuators 2412 ...").
	Regarding claim 5, in addition to features recited in base claim 2 (see rationales discussed above), Lipowski also discloses receive gain and phase adjusters for adjusting a gain and phase of the high frequency downlink signals received by each column of the patch antenna array (para [00185], implementations on receive side is discussed.  In addition, para [00274]: “… more gain and directive radiation pattern is achieved.” And para [00261]: "... the amplified signals in path 2401 and 2403 are phase adjusted prior to being passed to the digital attenuators 2412 ...").
	Regarding claim 6, in addition to features recited in base claim 1 (see rationales discussed above), Lipowski also discloses an outer radome (Radome 224), the electronically steered patch antenna array (202&204) being located in the outer radome (Radome 224) (para [00110]: “A weather hardened enclosure (referred to as a "Radome'') 224 is designed for weather and UV protection (i.e., to protect the EHF module 220 and motor unit 222 from weather conditions) but is transparent to the high frequencies. In some embodiments, a heater (not shown) is also installed within the enclosure 224. In some embodiments, the combination of the EHF module 220 and the servo controlled motor unit 222 can be referred to as a steerable antenna module”).
	Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Lipowski also discloses a main body (FIG. 8B; 811), wherein the extremely high frequency board (FIG. 8B; 812) mounted to one side of the main body (FIG. 8B; 811) and the modem board (FIG. 8B; 810 (202&204 of FIG. 4)) is mounted to another side of the main body (FIG. 8B; 811) (see FIGs. 4 and 8A-8B for connection details.  In addition, para [00106]: "On the other hand, in still other embodiments, the subscriber nodes 104 are not separated into IDU 204, ODU 202, and bridge units 206. Instead, in one case, all of the necessary electronics are contained within a single housing that is installed on an outer wall or window of the premises. In one specific example, the electronics of the ODU 202 and IDU 204 are contained in weatherproof case, which then magnetically mounts to the glass or glazing of a window."  From such disclosure, subscriber node 102 is an single unit contained in a case in a manner as claimed).
	Regarding claim 8, in addition to features recited in base claim 7 (see rationales discussed above), Lipowski also discloses an outer radome (FIG. 8A; 806), the main body (FIG. 8B; 811) being installed in the radome (FIG. 8A; 806) (see FIGs. 8A-8B for connection details and corresponding description in para [00145] to [00156].  In addition, para [00110]: “… “A weather hardened enclosure (referred to as a "Radome'') 224 is designed for weather and UV protection (i.e., to protect the EHF module 220 and motor unit 222 from weather conditions) but is transparent to the high frequencies.”).
	Regarding claim 9, in addition to features recited in base claim 8 (see rationales discussed above), Lipowski also discloses wherein the outer radome (FIG. 8A; 806) seals against the main body (FIG. 8B; 811) (see FIGs. 8A-8B for connection details and corresponding description in para [00145] to [00156]) (see FIGs. 8A-8B for connection details and corresponding description in para [00145] to [00156]. In addition, para [00110]: “… “A weather hardened enclosure (referred to as a "Radome'') 224 is designed for weather and UV protection (i.e., to protect the EHF module 220 and motor unit 222 from weather conditions) but is transparent to the high frequencies.”).
	Regarding claim 10, in addition to features recited in base claim 7 (see rationales discussed above), Lipowski also discloses wherein the main body (FIG. 8B; 811) includes a center heat sink (FIG. 8B; 816) (see FIGs. 8A-8B for connection details and corresponding description in para [00145] to [00156]) (see FIGs. 8A-8B for connection details and corresponding description in para [00145] to [00156]; specifically Heat Sink 816 is disclosed in para [00155]).
	Regarding claim 11, in addition to features recited in base claim 7 (see rationales discussed above), Lipowski also discloses wherein the main body (FIG. 8B; 811) includes a chimney (not shown; inherent) extending through the main body (FIG. 8B; 811) (it is inherent that there is groves or spaces in the heat sink 816 to let the air in or circulate the air to dissipate heat in the device of FIGs. 8A-8B).
	Regarding claim 12, in addition to features recited in base claim 7 (see rationales discussed above), Lipowski also discloses a rear plate (FIG. 8B; 814&816), the modem board (FIG. 8B; 810) being held between the main body (FIG. 8B; 811) and the rear plate (FIG. 8B; 814&816) (see FIGs. 8A-8B for connection details and corresponding description in para [00145] to [00156]).
	Regarding claim 13, in addition to features recited in base claim 12 (see rationales discussed above), Lipowski also discloses wherein the rear plate (FIG. 8B; 814&816) includes a rear heat sink (FIG. 8B; 816) (see FIGs. 8A-8B for connection details and corresponding description in para [00145] to [00156]).
	Regarding claim 14, in addition to features recited in base claim 12 (see rationales discussed above), Lipowski also discloses wherein the rear plate (FIG. 8B; 814&816) seals against the main body (FIG. 8B; 811) (see FIGs. 8A-8B for connection details .  In addition, [00156]: "The EHF PCB 812 is completely enclosed in an aluminum housing formed by the back plate 814 and the central chassis 811, except for provisions for cable entry. Connections between the antenna PCB(s)/module 810 and the EHF PCB 812 are accomplished using waveguide channels integrated into the central chassis component 811 as well as bottom aluminum backshorts 818 affixed to the bottom surface of the EHF PCB 812 and top aluminum backshorts 808 on the top surface of the antenna PCB(s)/module 810.").
	Regarding claim 15, in accordance with Lipowski reference entirety, Lipowski teaches a node (FIG. 1A; 104) supporting a communications link to an aggregation node (FIG. 1A; 102) in an access network (FIG. 1A; 100), the node (FIG. 1A; 102 and (para [0011]: "In the many of the embodiments, the phased array antenna system comprises at least one phased array antenna that can be steered, electronically, in only one dimension. This can be used to produce the multiple subsectors in an azimuth direction. In current embodiment, the one dimensional phased array antenna is pancaked in a vertical direction.") comprising: 
	a one-dimensionally electronically steered patch antenna array (FIG. 4A; 202&204 or FIGs. 10A-10B) is a one-dimensionally electronically steered patch antenna array for steering the antenna in azimuth (azimuth direction) (para [00111]: “… the motor unit 222 rotates the EHF module 220 around the vertical axis or in an azimuth direction … “); and 
	a one-dimensionally adjustable mechanical pointing system (FIG. 4A; Motors 222) for adjusting a boresight of the patch antenna array (FIG. 4A; 202&204 or FIGs. 10A-10B) in elevation (elevation direction) (para [00111]: “… the motor unit 222 rotates the EHF module 220 around the vertical axis or in an azimuth direction and further tips the EHF module 220 around a horizontal axis or in the elevation direction. This movement allows the integrated patch array antenna of the EHF module 220 to be pointed at the phased array antenna system 103 of the aggregation node 102 …”).
	Regarding claim 16, in accordance with Lipowski reference entirety, Lipowski shows a node (FIG. 1A; 104) supporting a communications link to an aggregation node (FIG. 1A; 102) in an access network (FIG. 1A; 100), the node (FIG. 1A; 104; FIG. 4A shows connection details between components of EN 104; and FIGs. 8A-8B show details of components of EN 104 inside its housing) comprising: 
	an outer radome (FIG. 8A; 806); 
	an antenna system (FIG. 4A; 202&204; FIG. 8B; 810) in the radome (FIG. 8A; 806); 
	a main body (FIG. 8B; 811); 
	an extremely high frequency board (FIG. 8B; 812) mounted to one side of the main body (FIG. 8B; 811) for down converting high frequency downlink signals (EHF1-EFH2) received by the antenna system and up converting to generate high frequency uplink signals (EHF1-EHF2) for transmission by the antenna system (FIG. 4A; 202&204; FIG. 8B; 810) (FIG. 4A; 202&203 or FIG. 8B; 810) (para [00110]: “The ODU 202 includes an extremely high frequency (EHF) communication module 220 (referred to hereinafter as an EHF module 220) that has one or more integrated patch array antennas with transceivers. The EHF module 220 transmits and receives information in high frequency signals to and from the aggregation node 102”.  In addition, [00145]: "... The EHF module 220 includes components for frequency conversion between WiFi/IF frequencies and high frequencies, one or more power amplifiers, a high frequency LO generation unit (from 100 MHz), a GPS antenna, transmission power detectors, and/or temperature sensors."  Furthermore, see FIG. 5 and its corresponding description in paras [00128]-[00129] for frequency translation between IF to RF to HF and vice versa); and 
	a modem board (FIG. 8B; 810) mounted to the main body (FIG. 8B; 811) for communicating with a router (FIG. 4A; 414) for maintaining a local area network for a premises (para [00129]: "in the transmit direction, ... the WiFi signals can be decoded by the internet WiFi chipset 410. Each signal path (transmit or receive) in the EHF module 220 passes two simultaneous carriers (e.g., IF1, IF3 for transmit and IF2, IF4 for receive) via horizontal and vertical polarization, where each carrier contains 802.1 lac modulation of bandwidths (either 100 MHz or 50 MHz in total. Or FIG. 7; para [00144]: “WiFi signals can be decoded by the WiFi chip set 410”)).
	Regarding claim 17, in accordance with Lipowski reference entirety, Lipowski discloses a method for calibrating a node (FIG. 1A; 104) supporting a communications link to an aggregation node (FIG. 1A; 102) in an access network (FIG. 1A; 100), the method comprising: 
	transmitting high frequency signals to the node (FIG. 1A; 104) (para [0015]: "The node comprises an antenna array system for transmitting high frequency signals to and/or receiving high frequency signals from subscriber nodes, a phase control device coupled to the antenna array system via a set of feedlines, and an amplifier system for amplifying the feeds on the feedlines between the antenna array system and the phase control device"); and 
	relating a received signal strength indicator value (RSSI information) generated by a WiFi chipset of the node (FIG. 1A; 104) to the signal strength (RSSI) of the high frequency signals (HF1, HF2) (para [00142]: "In some implementations, the programmable attenuators 642 in each RX path are controlled directly by the local MCU 666, under direction of central processing unit (CPU) of the modem module 404. The CPU of the modem module 404 uses RSSI (received signal strength indicator) information from the radio to make adjustments to RX gain."  In addition, paras [0094] to [0095]: "... the aggregation node includes multiple WiFi chipsets ... subsectors S3 and S4 at frequency F2").
	Regarding claim 18, in accordance with Lipowski reference entirety, Lipowski discloses a method for pointing a node (FIG. 1A; 104) supporting a communications link (FIG. 1A; S1 to S4) to an aggregation node (FIG.1A; 102) in an access network (FIG. 1A; 100), the method comprising: 
	receiving high frequency downlink signals (HF1, HF2) at a patch array antenna (FIG. 4A; 202 and 204) of the node (FIG. 1A; 104) (para [00110]: "... The EHF module 220 transmits and receives information in high frequency signals to and from the aggregation node 102.  A servo controlled motor unit 222 supports and mechanically steers the EHF module 220 (i.e., steers the patch array antennas of the EHF module 220)"); and 
	determining a phase adjustment of at least columns of the patch array antenna to improve the gain of the antenna ([00261]: "... the amplified signals in path 2401 and 2403 are phase adjusted prior to being passed to the digital attenuators 2412."  In addition, para [00193]: two feeding techniques leading to an improve isolation, thus improve gain of the antenna).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alpman et al. (WO 2018/119153).
Lipowski et al. (US 2017/0215210).
Lipowski et al. (US 2017/0215192).
Lipowski et al. (US 2017/0215090).
Lipowski et al. (US 2017/0215089).
Negus et al. (US 2016/0278093).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 09, 2022